Citation Nr: 0708759	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  00-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1968 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in November 2002, 
December 2003 and March 2006.  It was remanded each time for 
additional evidentiary development and to cure procedural 
defects.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In February 2007, the Board sent a letter to the veteran 
informing him that the Veteran's Law Judge who conducted an 
August 2002 hearing was no longer employed at the Board and 
the veteran had the right to another hearing to be conducted 
by a Veteran's Law Judge.  The veteran responded the same 
month indicating that he desired to attend another hearing to 
be conducted by a Veteran's Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

